—Appeal by the defendant from a judgment of the Supreme Court, Westchester County (West, J. j, rendered November 3, 1999, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application, in effect, for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606).
Assigned counsel’s contentions relating to supplemental pro se briefs and the assignment of appellate counsel are not properly before this Court on direct appeal. Assigned counsel’s remaining contention is improperly raised in his reply brief. Altman, J. P., Friedmann, Goldstein and Cozier, JJ., concur.